Citation Nr: 1613565	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  09-43 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for left shoulder strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1994 to January 1999.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2014, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDING OF FACT

The Veteran has normal range of motion in her left shoulder with periodic flare-ups causing pain and limiting lifting and excessive use.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a left shoulder disability, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5201, 5203 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends she is entitled to an increased rating for left shoulder strain.  She currently has a 10 percent rating under Diagnostic Code 5203.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2015).

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In statements the Veteran has argued that the VA has not considered her diagnosis of cervical radiculopathy in rating her left shoulder disability.  The Board notes that the Veteran was denied service connection for cervical radiculopathy in April 2009, and in December 2009 indicated she did not wish to appeal that denial.  As the appeal currently before the Board is only for rating the Veteran's service-connected left shoulder strain and the Veteran is not currently service-connected for cervical radiculopathy, the symptoms of her cervical radiculopathy cannot be considered for rating purposes in this decision.

Impairment of the clavicle or scapula is rated under Diagnostic Code 5203.  Malunion of the clavicle or scapula or nonunion without loose movement is rated at 10 percent.  Nonunion of the clavicle or scapula with loose movement is rated at 20 percent.  Or the disability may be rated on impairment of function of the contiguous joint.

Diagnostic 5201 provides the ratings for limitation of motion of the arm.  For the minor side, a 20 percent rating is warranted for limitation of motion at the shoulder level or midway between the side and shoulder level.  A 30 percent rating is warranted for limitation of motion to 25 degrees from the side.

When an evaluation of a disability is based on limitation of motion, the Board must also consider in conjunction with the otherwise applicable diagnostic code any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown 8 Vet App 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability due to damage or inflammation in parts of the system to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant 38 C.F.R. § 4.40, Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The evidence in this case shows neither nonunion of the clavicle or scapula with loose movement nor limitation of motion at the shoulder level or less.

On VA examination in November 2007 and September 2014, range of motion testing showed the Veteran had flexion and abduction to 180 degrees and external and internal rotation to 90 degrees.  All of the motions were noted to be painless and repetitive motion did not produce any additional limitation of motion due to pain, weakness, fatigue, lack of endurance, or incoordination.  On VA examination in September 2014 the Veteran reported flare-ups several times a year during which she avoids heavy lifting and excessive use and occasionally takes Motrin.

The Veteran's medical treatment records do not contain any range of motion testing of her left shoulder.

Based on the forgoing, the evidence supports that the Veteran has normal range of motion in her shoulder, experiencing only functional loss upon reoccurrence of a muscle strain, during which time pain prevents lifting and excessive use.  Based on the findings on range of motion testing and with consideration of the DeLuca factors, the Board finds that the Veteran's condition does not more closely approximate the criteria for a 20 percent or greater rating under Diagnostic Code 5201.  

Further, the evidence does not show nonunion of the clavicle or scapula with loose movement to support a 20 percent rating under Diagnostic Code 5203.  A review of the regulations does not show a more applicable diagnostic code under which the Veteran could receive a higher rating.

Therefore, the Board finds that a preponderance of the evidence is against a rating in excess of 10 percent for the service-connected left shoulder disability, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's shoulder disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings for orthopedic disabilities based on limitation of motion, including due to pain and other orthopedic factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca at 202.  In this regard, the Veteran's left shoulder disability is manifested by symptoms of pain causing limited lifting and excessive use with some indication of difficulty in performing occupational tasks.  See 38 C.F.R. § 4.71a , Diagnostic Codes 5201, 5203. 

Additionally, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disabilities and symptomatology. Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R.  § 3.321(b)(1) are not met. Thun, 22 Vet. App. at 115-16; Johnson , 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case. Rice v. Shinseki, 22 Vet. App. 447 (2009).  At the time of the most recent VA examination, it was indicated that the Veteran was employed.  Therefore a TDIU issue is not raised in this case. 


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in October 2007, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  She was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records.  Neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in November 2007 and September 2014.  The examiners, medical professionals, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).

	(CONTINUED ON NEXT PAGE)





ORDER

A rating in excess of 10 percent for left shoulder strain is denied.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


